Citation Nr: 0944844	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  07-03 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for bilateral peripheral 
neuropathy of the lower extremities, to include as due to 
herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1968 to February 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied reopening the 
Veteran's claim for service connection for bilateral sensory 
motor neuropathy.

The Board notes that the Veteran filed an untimely notice of 
disagreement in October 2005, which the RO construed as a 
claim to reopen. 

In January 2007, the Veteran requested a hearing before the 
Board.  The RO scheduled the Veteran's hearing for June 2009.  
The Veteran subsequently withdrew his request in May 2009.  
38 C.F.R. § 20.702(e).

The claim was previously before the Board in July 2009.  The 
Board reopened the Veteran's claim and remanded it for 
further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the September 2009 VA examination, the Veteran 
reported that he was receiving Social Security Administration 
benefits since 2006.  The Veteran previously worked in mines.  
The claims file does not reflect that efforts have been made 
to obtain corresponding SSA medical records.  It is not clear 
from the record whether any medical documentation associated 
with this award would be relevant to the claim at hand, but 
the Board cannot exclude that possibility.  Accordingly, 
efforts to obtain medical documentation from the Social 
Security Administration (SSA) are required, pursuant to 38 
C.F.R. § 3.159(c)(2).  See also Baker v. West, 11 Vet. App. 
163, 139 (1998) (VA's duty to assist includes obtaining SSA 
records when the veteran reports receiving SSA disability 
benefits, as such records may contain relevant evidence).

Accordingly, the case is REMANDED for the following action:

1.  SSA should be contacted, and all 
records of medical treatment associated 
with the grant of disability benefits to 
the Veteran should be requested.  All 
records obtained pursuant to this request 
must be included in the Veteran's claims 
file.  If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

2.  After completion of the above 
development, the Veteran's claim should 
be readjudicated.  If the determination 
remains less than fully favorable to the 
Veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).	
		
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


